DETAILED ACTION

Remarks
Claims 1, 6-9, 12, and 13 have been examined and rejected. This Office action is responsive to the amendment filed on 01/28/2021, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1 [line 35] recites ‘the plurality of tomographic image sets’; however, it should recite - - a plurality of tomographic image sets - -.
Claim 1 [line 54] recites ‘a tomographic image’; however, it should recite - - the tomographic image - -.
Claim 6 [line 40] recites ‘the tomographic image determined by the image capture time selector’; however, it should recite - - a tomographic image determined by the image capture time selector - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, claim 7 [line 3] recites “but that are different from each other in terms of the image capture time”.  Examiner is unclear as to which limitations “each other” refers.  For the purposes of examination, this limitation is interpreted as
a plurality of tomographic images from the first and second tomographic image sets that are identical in terms of the target person, the examination portion, and the modality but that are different in terms of the image capture time

Regarding claim 12, claim 12 [line 24] recites “wherein importance information is added to part of tomographic images stored in the image storage device to indicate that the part of the tomographic images are important images”.  Examiner is unclear as to how to a part is indicated as important images.  For the purposes of examination, this limitation is interpreted as:
wherein importance information is added to a part of tomographic images stored in the image storage device

Regarding claim 13, claim 13 contains substantially similar limitations to those found in claim 12.  Consequently, claim 13 is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Haras et al. (US 20070150841 A1, published 06/28/2007), hereinafter Haras, in view of Erhard et al. (US 20130205247 A1, published 08/08/2013), hereinafter Erhard, in further view of Dmitrieva et al. (US 20110268336 A1, published 11/03/2011), hereinafter Dmitrieva, in further view of O'Dell et al. (US 20110255761 A1, published 10/20/2011), hereinafter O'Dell.
	
	Regarding claim 1, Haras teaches the claim comprising:
A case display apparatus, comprising: at least one memory configured to store a program; and at least one processor configured to execute the program and control the case display apparatus to (Haras Figs. 1-2; abs. a method for navigation through medical image information; [0015], a computer is provided with a computer program (i.e., a computer-readable medium encoded with a data structure) for implementation of the inventive method and with a control device interacting with the computer; claim 6):
generate display information displayed on a display device (Haras Figs. 1-2; [0018], a screen 1 has an image plane spanned by an x-axis and a y-axis; a first slice image B.sub.T2S1 selected from a second slice image set M2 is displayed on the screen 1);
when the display information includes a first tomographic image, receive an image movement instruction including identification information and a displacement amount, the identification information specifying a slice position shift or an image capture time shift to be performed (Haras Figs. 1-2; [0018], a screen 1 has an image plane spanned by an x-axis and a y-axis; a first slice image B.sub.T2S1 selected from a second slice image set M2 is displayed on the screen 1; the slice image B.sub.T2S1 is graphically shown on the screen 1 as a component of a slice image stack symbolizing the slice images of the second slice image set M2; the aforementioned slice and time indices stored with regard to each of the slice images B enable a fast location of the file corresponding to the sought slice image B as well as a display of the slice image B on the screen 1 in reaction to navigation commands generated with a control device (as shown, only the first medical image is shown in full); [0019], the navigation ensues, for example, as follows with the computer mouse 2 shown in FIG. 2; [0020], a movement of the computer mouse in the first movement direction effects a paging within the displayed slice image set M1, M2, or M3 through the slice images B stored with regard to the corresponding slices S1, S2, S3; [0021], a selection of slice images B with increasing slice index thus can be effected by a movement of the pointer element toward an upper edge of the screen 1 and a selection of slice images B with decreasing slice index can be effected by a movement of the pointer element towards the lower edge of the screen 1; [0022], a  selection of slice images B that have been acquired at various acquisition times T1, T2, T3 can ensue in a similar manner by a movement of the pointer element in the x-direction within one and the same slice S1, S2, or S3; see [0005-0006], slices are tomographic images);
when the identification information specifies that the slice position shift is to be performed, determine a second tomographic image at a destination of the slice position shift from a first tomographic image set including the first tomographic image, based on a position movement amount corresponding to the displacement amount, the first tomographic image set being a first plurality of tomographic images (Haras Figs. 1-2; [0018], a screen 1 has an image plane spanned by an x-axis and a y-axis; a first slice image B.sub.T2S1 selected from a second slice image set M2 is displayed on the screen 1; the slice image B.sub.T2S1 is graphically shown on the screen 1 as a component of a slice image stack symbolizing the slice images of the second slice image set M2; [0020], a movement of the computer mouse in the first movement direction effects a paging through the slice images B stored with regard to the corresponding slices S1, S2, S3; [0021], a selection of slice images B with increasing slice index thus can be effected by a movement of the pointer element toward an upper edge of the screen 1 and a selection of slice images B with decreasing slice index can be effected by a movement of the pointer element towards the lower edge of the screen 1; see [0005-0006], slices are tomographic images);
when the identification information specifies that the image capture time shift is to be performed, select a third tomographic image from a second tomographic image set, the second tomographic image set being a second plurality of tomographic images (Haras Figs. 1-2; [0018], each section image B is provided with a slice index regarding its position (i.e. its association with one of the slices S1, S2, S3 in the slice image stack in the z-direction, and a time index corresponding to the respective time interval T1, T2, T3; [0020], a movement of the computer mouse in the first movement direction effects a paging within the displayed slice image set M1, M2, or M3; [0022], a selection of slice images B that have been acquired at various acquisition times T1, T2, T3 can ensue in a similar manner by a movement of the pointer element in the x-direction within one and the same slice S1, S2, or S3; see [0005-0006], slices are tomographic images), 
a target person of the first tomographic image and target persons of the second tomographic image set being identical, an examination portion captured in the first tomographic image and examination portions captured in the second tomographic image set being identical, a modality for the first tomographic image and modalities for the second tomographic image set being identical, and image capture times of the first tomographic image set and image capture times of the second tomographic image set being different (Haras Figs. 1-2; [0005], x-ray computed tomography; a contrast agent is administered to a patient; slice image sequences of the region of the patient to be examined are subsequently acquired in a number of repetitions; each slice image of a slice image sequence or of a slice image set is thereby provided with time information corresponding to the respective acquisition time; [0008], an object of the invention is to remedy the disadvantages according to the prior art; [0009], the image information through which navigation is undertaken in accordance with the inventive method includes a number of slice image sets, with each slice image set containing multiple slice images respectively acquired in spatially successive slices, with the displayed information also including an indication of the time interval in which the slice images were acquired; a movement in a second direction enables a navigation through the acquisition times within one and the same slice; this enables a fast location of a sought slice image and moreover the detection of a chronological change of the distribution of a contrast agent within the same slice (identical person, portion, modality with different capture times); [0018], each section image B is provided with a slice index regarding its position (i.e. its association with one of the slices S1, S2, S3 in the slice image stack in the z-direction, and a time index corresponding to the respective time interval T1, T2, T3; [0022], a selection of slice images B that have been acquired at various acquisition times T1, T2, T3 can ensue in a similar manner by a movement of the pointer element in the x-direction within one and the same slice S1, S2, or S3; this enables, for example, an observation of the variation of the distribution of a contrast agent within a slice over time; see [0005-0006], slices are tomographic images), 
an image capture time of the third tomographic image being shifted from an image capture time of the first tomographic image based on a time movement amount corresponding to the displacement amount (Haras Figs. 1-2; [0018], each section image B is provided with a slice index regarding its position (i.e. its association with one of the slices S1, S2, S3 in the slice image stack in the z-direction, and a time index corresponding to the respective time interval T1, T2, T3; [0020], a movement of the computer mouse in the first movement direction effects a paging within the displayed slice image set M1, M2, or M3; [0022], a selection of slice images B that have been acquired at various acquisition times T1, T2, T3 can ensue in a similar manner by a movement of the pointer element in the x-direction within one and the same slice S1, S2, or S3; see [0005-0006], slices are tomographic images);
store the first and second tomographic image sets in an image storage device, the first and second tomographic image sets being a plurality of tomographic images, persons of the plurality of tomographic image sets being identical, examination portions captured in the plurality of tomographic image sets being identical, modalities for the plurality of tomographic image sets being identical, and image capture times of the plurality of tomographic image sets being different (Haras Figs. 1-2; [0018], the aforementioned slice and time indices stored with regard to each of the slice images B enable a fast location of the file corresponding to the sought slice image B as well as a display of the slice image B on the screen 1 in reaction to navigation commands generated with a control device; [0020], a movement of the computer mouse in the first movement direction effects a paging within the displayed slice image set M1, M2, or M3 through the slice images B stored with regard to the corresponding slices S1, S2, S3; [0024], control signals generated with these are transferred to a computer on which are stored the data sets corresponding to the respective slice image sets M1, M2, M3; see discussion above of [0005-0009] and [0018-0022] with regards to images sets with identical persons, portions, modalities but different capture times; see [0005-0006], slices are tomographic images); 
read out the second tomographic image or the third tomographic image from the image storage device, and give a read out tomographic image (Haras Figs. 1-2; [0018], the aforementioned slice and time indices stored with regard to each of the slice images B enable a 
However, Haras fails to expressly disclose wherein there is no medical image except the first tomographic image being displayed on the display when a user gives the image movement instruction.  In the same field of endeavor, Erhard teaches:
wherein there is no medical image except the first tomographic image being displayed on the display when a user gives the image movement instruction (Erhard Figs. 1-7; [0058], FIGS. 2-4 show consecutive phases of a possible operation of the system 100, and therefore may reflect what is displayed on a display means of the system 100 during operation; in FIG. 2, a first image 210 of the sequence 200 of medical images is displayed, i.e., a first image 210; the first image 210 is shown as an image on top of a stack of images that forms a representation of a part of the sequence 200; of course, the system 200 may also display the sequence 200 of medical images in any other suitable manner; it may be desirable to show only a single image at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein there is no medical image except the first tomographic image being displayed on the display when a user gives the image movement instruction as suggested in Erhard into Haras.  Doing so would be desirable because it is common to display a sequence of medical images from a patient (see Erhard [0002]).  A particular image from the sequence of medical images may comprise a region that is of particular interest to the radiologist or other user (see Erhard [0003]).  It may be desirable to show only a single image at a time, i.e., the currently displayed image.  This may allow the user to focus on the single image (see Erhard [0058]).  Additionally, the system of Erhard may be applied to multi-dimensional image data (see discussion of Haras above) acquired by various acquisition modalities (see Erhard [0043]).
However, Haras in view of Erhard fails to expressly disclose calculate a size of a sick region for each of the first and second tomographic image sets such that the size of the sick region has an one-to-one correspondence to the first and second tomographic image sets, calculate a rate of change with time in the sick region size based on the calculated volumes and image capture times of the first and second tomographic image sets, and determine that the sick region has become acutely worse when the rate of change with time in the sick region volume is equal to or greater than a predetermined threshold value, add acuteness information to one or more tomographic images stored in the image storage device, the acuteness information indicating that a sick region included in a tomographic image has become acutely worse, generate the display information such that when a tomographic image includes the acuteness information added thereto, and add an indicator to the tomographic image to indicate that the tomographic image includes the acute sick region.  In the same field of endeavor, Dmitrieva teaches
calculate a size of a sick region for each of the first and second tomographic image sets such that the size of the sick region has an one-to-one correspondence to the first and second tomographic image sets, calculate a rate of change with time in the sick region size based on the calculated volumes and image capture times of the first and second tomographic image sets, and determine that the sick region has become acutely worse when the rate of change with time in the sick region volume is equal to or greater than a predetermined threshold value, add acuteness information to one or more tomographic images stored in the image storage device, the acuteness information indicating that a sick region included in a tomographic image has become acutely worse (Dmitrieva Figs. 1-6; [0050], in act 158, the process may use an image processing routine to analyze/compare the current image information and the previous image information that was acquired previously (e.g., last month, last year, etc.); [0051], when a patient has a successive thyroid monitoring examination in which current image information is acquired, the image information acquired in one or more previous examinations, may then be retrieved or downloaded from the memory 104 or storage 122, and analyzed; [0052], x, y, and/or z coordinates of certain locations (e.g., corresponding with, for example, lesions, nodules, nodes, etc.) of image information corresponding with the previous examination, may be compared with corresponding information of image information associated with the current examination; [0054], if the process determines as a result of the comparison that the coordinates do not match, the process may highlight the corresponding image using a red border to visually inform a user, such as a radiologist, that the lesion has changed; [0078], a weighing factor may be used in the determination of whether a change exists; if an area of a lesion has changed by more than a predetermined amount (e.g., 5, 10, 15, . . . 100% or other values) in the current image information when compared to the previous image information, the system may determine that a change exists (sick region has become acutely worse when the rate of change with time in the sick region volume is equal to or greater than a predetermined threshold value); [0080], in act 220, the process may associate highlight information with the , 
generate the display information such that when a tomographic image includes the acuteness information added thereto, and add an indicator to the tomographic image to indicate that the tomographic image includes the acute sick region (Dmitrieva Figs. 1-6; [0080], in act 220, the process may associate highlight information with the current image information and/or the past image information based upon the determined change information; if the contour of a particular feature in the current image information, such as, for example, a lesion, are determined to have changed, the process may associate a highlight (e.g., a red frame) with the particular feature in the current image information; [0093], whether an existing lesion has grown, a rate of growth for a particular lesion or nodule; [0096], a screen shot 300 illustrating an image display (rate of grown shown); see [0078-0080], associating highlight information with the current image information when a sick region has become acutely worse when the rate of change with time in the sick region volume is equal to or greater than a predetermined threshold value)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated calculate a size of a sick region for each of the first and second tomographic image sets such that the size of the sick region has an one-to-one 
However, Haras in view of Erhard in further view of Dmitrieva fails to expressly disclose a volume of a sick region and a rate of change with time in the sick region volume.  In the same field of endeavor, O'Dell teaches:
a volume of a sick region, a rate of change with time in the sick region volume (O'Dell Figs. 1-7; [0027], after obtaining the tumor candidates, the system estimates or determines the volume of the tumor candidates; the volume estimation method is performed at various time points, and the growth rate may be then determined and monitored as the estimated volume of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a volume of a sick region and a rate of change with time in the sick region volume as suggested in O'Dell into Haras in view of Erhard in further view of Dmitrieva.  Doing so would be desirable because the present invention is motivated by the observation that experienced radiologists screen for lung tumors not by considering individual image slices independently, but by paging through the image stack looking for 3D appearance characteristics (see O'Dell [0011]). The aim of the present invention is to demonstrate a novel, fully automatic computer detection method applicable to metastatic tumors (see O'Dell [0012]).  Additionally, an active area of research is to quantify nodule volume and growth in order to differentiate active tumors from benign nodules (see O'Dell [0050]).  Additionally the system is applicable to a wide variety of technologies and regions (see O'Dell [0053]).  

Claims 6, 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haras et al. (US 20070150841 A1, published 06/28/2007), hereinafter Haras, in view of Erhard et al. (US 20130205247 A1, published 08/08/2013), hereinafter Erhard, in further view of Yeluri (US 20090132279 A1, published 05/21/2009).

Regarding claim 6, Haras teaches the claim comprising:
	A case display apparatus, comprising: at least one memory configured to store a program; and at least one processor configured to execute the program and control the case display apparatus to (Haras Figs. 1-2; abs. a method for navigation through medical image information; [0015], a computer is provided with a computer program (i.e., a computer-readable medium encoded with a data structure) for implementation of the inventive method and with a control device interacting with the computer; claim 6):
generate display information displayed on a display device (Haras Figs. 1-2; [0018], a screen 1 has an image plane spanned by an x-axis and a y-axis; a first slice image B.sub.T2S1 selected from a second slice image set M2 is displayed on the screen 1);
when the display information includes a first tomographic image, receive an image movement instruction including identification information and a displacement amount, the identification information indicating a slice position shift or an image capture time shift (Haras Figs. 1-2; [0018], a screen 1 has an image plane spanned by an x-axis and a y-axis; a first slice image B.sub.T2S1 selected from a second slice image set M2 is displayed on the screen 1; the slice image B.sub.T2S1 is graphically shown on the screen 1 as a component of a slice image stack symbolizing the slice images of the second slice image set M2; the aforementioned slice and time indices stored with regard to each of the slice images B enable a fast location of the file corresponding to the sought slice image B as well as a display of the slice image B on the screen 1 in reaction to navigation commands generated with a control device (as shown, only the first medical image is shown in full); [0019], the navigation ensues, for example, as follows with the computer mouse 2 shown in FIG. 2; [0020], a movement of the computer mouse in the first movement direction effects a paging within the displayed slice image set M1, M2, or M3 through the slice images B stored with regard to the corresponding slices S1, S2, S3; [0021], a selection of slice images B with increasing slice index thus can be effected by a movement of the pointer element toward an upper edge of the screen 1 and a selection of slice images B with decreasing slice index can be effected by a movement of the pointer element towards the lower edge of the screen 1; [0022], a  selection of slice images B that have been acquired at various acquisition times T1, T2, T3 can ensue in a similar manner by a movement of the pointer ;
when the identification information specifies that the slice position shift is to be performed, determine a second tomographic image at a destination of the slice position shift from a first tomographic image set including the first tomographic image, based on a position movement amount corresponding to the displacement amount, the first tomographic image set being a first plurality of tomographic images (Haras Figs. 1-2; [0018], a screen 1 has an image plane spanned by an x-axis and a y-axis; a first slice image B.sub.T2S1 selected from a second slice image set M2 is displayed on the screen 1; the slice image B.sub.T2S1 is graphically shown on the screen 1 as a component of a slice image stack symbolizing the slice images of the second slice image set M2; [0020], a movement of the computer mouse in the first movement direction effects a paging through the slice images B stored with regard to the corresponding slices S1, S2, S3; [0021], a selection of slice images B with increasing slice index thus can be effected by a movement of the pointer element toward an upper edge of the screen 1 and a selection of slice images B with decreasing slice index can be effected by a movement of the pointer element towards the lower edge of the screen 1; see [0005-0006], slices are tomographic images);
when the identification information specifies that the image capture time shift is to be performed, select a third tomographic image from a second tomographic image set, the second tomographic image set being a second plurality of tomographic images (Haras Figs. 1-2; [0018], each section image B is provided with a slice index regarding its position (i.e. its association with one of the slices S1, S2, S3 in the slice image stack in the z-direction, and a time index corresponding to the respective time interval T1, T2, T3; [0020], a movement of the computer mouse in the first movement direction effects a paging within the displayed slice image set M1, M2, or M3; [0022], a selection of slice images B that have been acquired at various acquisition times T1, T2, T3 can ensue in a similar manner by a movement of the pointer element in the x-, 
a target person of the first tomographic image and target persons of the second tomographic image set being identical, an examination portion captured in the first tomographic image and examination portions captured in the second tomographic image set being identical, a modality for the first tomographic image and modalities for the second tomographic image set being identical, and image capture times of the first tomographic image set and image capture times of the second tomographic image set being different (Haras Figs. 1-2; [0005], x-ray computed tomography; a contrast agent is administered to a patient; slice image sequences of the region of the patient to be examined are subsequently acquired in a number of repetitions; each slice image of a slice image sequence or of a slice image set is thereby provided with time information corresponding to the respective acquisition time; [0008], an object of the invention is to remedy the disadvantages according to the prior art; [0009], the image information through which navigation is undertaken in accordance with the inventive method includes a number of slice image sets, with each slice image set containing multiple slice images respectively acquired in spatially successive slices, with the displayed information also including an indication of the time interval in which the slice images were acquired; a movement in a second direction enables a navigation through the acquisition times within one and the same slice; this enables a fast location of a sought slice image and moreover the detection of a chronological change of the distribution of a contrast agent within the same slice (identical person, portion, modality with different capture times); [0018], each section image B is provided with a slice index regarding its position (i.e. its association with one of the slices S1, S2, S3 in the slice image stack in the z-direction, and a time index corresponding to the respective time interval T1, T2, T3; [0022], a selection of slice images B that have been acquired at various acquisition times T1, T2, T3 can ensue in a similar manner by a movement of the pointer element in the x-direction within one and the same slice S1, S2, or S3; this enables, for example, an observation 
an image capture time of the third tomographic image being shifted from an image capture time of the first tomographic image based on a time movement amount corresponding to the displacement amount (Haras Figs. 1-2; [0018], each section image B is provided with a slice index regarding its position (i.e. its association with one of the slices S1, S2, S3 in the slice image stack in the z-direction, and a time index corresponding to the respective time interval T1, T2, T3; [0020], a movement of the computer mouse in the first movement direction effects a paging within the displayed slice image set M1, M2, or M3; [0022], a selection of slice images B that have been acquired at various acquisition times T1, T2, T3 can ensue in a similar manner by a movement of the pointer element in the x-direction within one and the same slice S1, S2, or S3; see [0005-0006], slices are tomographic images); 
read out the second tomographic image or the third tomographic image from an image storage device, and that gives a read out tomographic image to the display information generator (Haras Figs. 1-2; [0018], the aforementioned slice and time indices stored with regard to each of the slice images B enable a fast location of the file corresponding to the sought slice image B as well as a display of the slice image B on the screen 1 in reaction to navigation commands generated with a control device; [0020], a movement of the computer mouse in the first movement direction effects a paging within the displayed slice image set M1, M2, or M3 through the slice images B stored with regard to the corresponding slices S1, S2, S3; [0020], a movement of the computer mouse in the first movement direction effects a paging within the displayed slice image set M1, M2, or M3; [0021], a selection of slice images B with increasing slice index thus can be effected by a movement of the pointer element toward an upper edge of the screen 1 and a selection of slice images B with decreasing slice index can be effected by a movement of the pointer element towards the lower edge of the screen 1; [0022], a selection of slice images B that have been acquired at various acquisition times T1, T2, T3 can ensue in a ;
and when in a tomographic image set identical to the first tomographic image in terms of the target person, the examination portion, and the modality, add a fourth tomographic image (Haras Figs. 1-2; see discussion above of [0005-0009] and [0018-0022] with regards to images sets with identical persons, portions, modalities but different capture times; [0022], a selection of slice images B that have been acquired at various acquisition times T1, T2, T3 can ensue in a similar manner by a movement of the pointer element in the x-direction within one and the same slice S1, S2, or S3; as shown, images are grouped with images added between other images; see [0005-0006], slices are tomographic images)
However, Haras fails to expressly disclose wherein there is no medical image except the first tomographic image being displayed on the display when a user gives the image movement instruction and add importance information to a part of tomographic images.  In the same field of endeavor, Erhard teaches:
wherein there is no medical image except the first tomographic image being displayed on the display when a user gives the image movement instruction (Erhard Figs. 1-7; [0058], FIGS. 2-4 show consecutive phases of a possible operation of the system 100, and therefore may reflect what is displayed on a display means of the system 100 during operation; in FIG. 2, a first image 210 of the sequence 200 of medical images is displayed, i.e., a first image 210; the first image 210 is shown as an image on top of a stack of images that forms a representation of a part of the sequence 200; of course, the system 200 may also display the sequence 200 of medical images in any other suitable manner; it may be desirable to show only a single image at a time, i.e., the currently displayed image; this may allow the user to focus on the single image; [0060], FIG. 3 shows a result of the user providing a sequence navigation command)
add importance information to a part of tomographic images (Erhard Figs. 1-7; [0061], the system 100 knows the position of the image of interest 230 within the sequence, since the system knows the location of the region of interest 260; the system 100 may have obtained the location from an external source such as, e.g., metadata accompanying the sequence 200; [0073], the region of interest may indicate a particular medical aspect within the image of interest; the medical aspect may be a pathological aspect, such as a location of a calcification or a lesion; the medical aspect may also relate to a particular organ, and thus, the region of interest may indicate a location of, e.g., a heart or a liver; the region of interest may be indicated or marked by a Computer Aided Diagnosis (CAD) marker)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein there is no medical image except the first tomographic image being displayed on the display when a user gives the image movement instruction and add importance information to a part of tomographic images as suggested in Erhard into Haras.  Doing so would be desirable because it is common to display a sequence of medical images from a patient (see Erhard [0002]).  A particular image from the sequence of medical images may comprise a region that is of particular interest to the radiologist or other user (see Erhard [0003]).  It may be desirable to show only a single image at a time, i.e., the currently displayed image.  This may allow the user to focus on the single image (see Erhard [0058]).  Additionally, the system of Erhard may be applied to multi-dimensional image data (see discussion of Haras above) acquired by various acquisition modalities (see Erhard [0043]).
However, Haras in view of Erhard fails to expressly disclose add importance information to a part of tomographic images stored in the image storage device, and when in a tomographic image set identical to the first tomographic image in terms of the target person, the examination portion, and the modality, add a fourth tomographic image with the importance information between the first tomographic image and the third tomographic image and read out the fourth 
add importance information to a part of tomographic images stored in the image storage device (Yeluri Figs. 1-3; [0023], a significant/key image information, alone and/or in conjunction with reading order information, may be stored in a data table, image file header, data structure; a flag or other data field associated with each image may be included in a header or data table/structure for reading order and/or significance of the image; [0034], data storage 210 can store image data; [0027], new images may be assigned a level of significance equal or similar to a corresponding prior image, for example; images may be compared to reference images using pattern matching or registration techniques, for example, to determine a level of significance for each image; [0045], one or more significant and/or most read images for a user may be selected automatically based on the length of time an image has been viewed by the user; [0048], at step 310, significant/key image(s) are identified; information is stored in image file headers, an image data table, etc; Meta-data or other data associated with the significant or most read images may be modified to designate the images as significant), 
and when in a tomographic image set identical to the first tomographic image in terms of the target person, the examination portion, and the modality, add a fourth tomographic image with the importance information between the first tomographic image and the third tomographic image and read out the fourth tomographic image from the image storage device instead of the tomographic image determined by the image capture time selector (Yeluri Figs. 1-3; [0015], radiological modality; [0017], [0020], [0049] identical target person and examination portion in current and historical series; [0020], in link mode, when a user navigates or "jumps to" a significant or key image in the current exam, an image at the same location in a historical exam is also automatically displayed; [0022], FIG. 1 depicts a series 100 of images including a plurality of significant images 110-112 as well as a plurality of non-significant images 120-127; a significant image 110 is surrounded by other images 120 and 121 that are not marked as  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated add importance information to a part of tomographic images stored in the image storage device, and when in a tomographic image set identical to the first tomographic image in terms of the target person, the examination portion, and the modality, add a fourth tomographic image with the importance information between the first tomographic image and the third tomographic image and read out the fourth tomographic image from the image storage device instead of the tomographic image determined by the image capture time selector as suggested in Yeluri into Haras in view of Erhard.  Doing so would be desirable because the system allows a user to jump to significant or key images in the current exam, while an image at the same location in a historical exam is also automatically displayed. This allows the user to compare the changes between exams quickly and efficiently (see Yeluri [0017]).  Additionally, embodiments allow ordering and/or prioritization of images while still allowing easy viewing of images adjacent to key/significant images (see Yeluri [0025]).

Regarding claim 8, Haras in view of Erhard in view further of Yeluri teaches all the limitations of claim 6.  Yeluri further teaches:
record a viewing history of each tomographic image stored in the image storage device; and determine an important image according to the viewing history (Yeluri Figs. 1-3; [0023], a significant/key image information, alone and/or in conjunction with reading order information, may be stored in a data table, image file header, data structure; a flag or other data field associated with each image may be included in a header or data table/structure for reading order and/or significance of the image; [0034], data storage 210 can store image data; [0044], a user, such as a radiologist, may review images via an output display device 224; the user may identify one or more of the images as significant images; [0045], one or more significant and/or most read images for a user may be selected automatically based on the length of time an image has been viewed by the user; the time period may be selected by a user; [0048], at step 310, significant/key image(s) are identified; information is stored in image file headers, an image data table, etc; Meta-data or other data associated with the significant or most read images may be modified to designate the images as significant)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated record a viewing history of each tomographic image stored in the image storage device; and determine an important image according to the viewing history suggested in Yeluri into Haras in view of Erhard.  Doing so would be desirable because the system allows a user to jump to significant or key images in the current exam, while an image at the same location in a historical exam is also automatically displayed. This allows the user to compare the changes between exams quickly and efficiently (see Yeluri [0017]).  Additionally, embodiments allow ordering and/or prioritization of images while still allowing easy viewing of images adjacent to key/significant images (see Yeluri [0025]).

Regarding claim 9, Haras in view of Erhard in further view of Yeluri teaches all the limitations of claim 6, further comprising.  Yeluri further teaches:
wherein the at least one processor is further configured to add importance information to a tomographic image stored in the image storage device in accordance with an operation input by a user (Yeluri Figs. 1-3; [0023], a significant/key image information, alone and/or in conjunction with reading order information, may be stored in a data table, image file header, data structure; a flag or other data field associated with each image may be included in a header or data table/structure for reading order and/or significance of the image; [0034], data storage 210 can store image data; [0044], a user, such as a radiologist, may review images via an output display device 224; the user may identify one or more of the images as significant images; [0045], one or more significant and/or most read images for a user may be selected automatically based on the length of time an image has been viewed by the user; the time period may be selected by a user; [0048], at step 310, significant/key image(s) are identified; information is stored in image file headers, an image data table, etc; Meta-data or other data associated with the significant or most read images may be modified to designate the images as significant)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the at least one processor is further configured to add importance information to a tomographic image stored in the image storage device in accordance with an operation input by a user as suggested in Yeluri into Haras in view of Erhard.  Doing so would be desirable because the system allows a user to jump to significant or key images in the current exam, while an image at the same location in a historical exam is also automatically displayed. This allows the user to compare the changes between exams quickly and efficiently (see Yeluri [0017]).  Additionally, embodiments allow ordering and/or prioritization of images while still allowing easy viewing of images adjacent to key/significant images (see Yeluri [0025]).

Regarding claim 12, Haras teaches the claim comprising:
	A method of displaying case data with a computer, comprising: (Haras Figs. 1-2; abs., a method for navigation through medical image information) 
generating display information displayed on a display device (Haras Figs. 1-2; [0018], a screen 1 has an image plane spanned by an x-axis and a y-axis; a first slice image B.sub.T2S1 selected from a second slice image set M2 is displayed on the screen 1);
when the display information includes a first tomographic image, receiving an image movement instruction including identification information and a displacement amount, the identification information specifying a slice position shift or an image capture time shift to be performed (Haras Figs. 1-2; [0018], a screen 1 has an image plane spanned by an x-axis and a y-axis; a first slice image B.sub.T2S1 selected from a second slice image set M2 is displayed on the screen 1; the slice image B.sub.T2S1 is graphically shown on the screen 1 as a component of a slice image stack symbolizing the slice images of the second slice image set M2; the aforementioned slice and time indices stored with regard to each of the slice images B enable a fast location of the file corresponding to the sought slice image B as well as a display of the slice image B on the screen 1 in reaction to navigation commands generated with a control device (as shown, only the first medical image is shown in full); [0019], the navigation ensues, for example, as follows with the computer mouse 2 shown in FIG. 2; [0020], a movement of the computer mouse in the first movement direction effects a paging within the displayed slice image set M1, M2, or M3 through the slice images B stored with regard to the corresponding slices S1, S2, S3; [0021], a selection of slice images B with increasing slice index thus can be effected by a movement of the pointer element toward an upper edge of the screen 1 and a selection of slice images B with decreasing slice index can be effected by a movement of the pointer element towards the lower edge of the screen 1; [0022], a  selection of slice images B that have been acquired at various acquisition times T1, T2, T3 can ensue in a similar manner ;
when the identification information specifies that the slice position shift is to be performed, determining, based on the amount of the position shift corresponding to the displacement amount, a second tomographic image at a destination of the slice position shift from a first tomographic image set that is a first plurality of tomographic images including the first tomographic image (Haras Figs. 1-2; [0018], a screen 1 has an image plane spanned by an x-axis and a y-axis; a first slice image B.sub.T2S1 selected from a second slice image set M2 is displayed on the screen 1; the slice image B.sub.T2S1 is graphically shown on the screen 1 as a component of a slice image stack symbolizing the slice images of the second slice image set M2; [0020], a movement of the computer mouse in the first movement direction effects a paging through the slice images B stored with regard to the corresponding slices S1, S2, S3; [0021], a selection of slice images B with increasing slice index thus can be effected by a movement of the pointer element toward an upper edge of the screen 1 and a selection of slice images B with decreasing slice index can be effected by a movement of the pointer element towards the lower edge of the screen 1; see [0005-0006], slices are tomographic images);
when the identification information specifies that the image capture time shift is to be performed, determining a third tomographic image from a second tomographic image set  (Haras Figs. 1-2; [0018], each section image B is provided with a slice index regarding its position (i.e. its association with one of the slices S1, S2, S3 in the slice image stack in the z-direction, and a time index corresponding to the respective time interval T1, T2, T3; [0020], a movement of the computer mouse in the first movement direction effects a paging within the displayed slice image set M1, M2, or M3; [0022], a selection of slice images B that have been acquired at various acquisition times T1, T2, T3 can ensue in a similar manner by a movement of the pointer element in the x-direction within one and the same slice S1, S2, or S3; see [0005-0006], slices are tomographic images), 
that is a second plurality of tomographic images that are identical to the first tomographic image in terms of a target person, an examination portion, and a modality but that are different from the first tomographic image set in terms of an image capture time (Haras Figs. 1-2; [0005], x-ray computed tomography; a contrast agent is administered to a patient; slice image sequences of the region of the patient to be examined are subsequently acquired in a number of repetitions; each slice image of a slice image sequence or of a slice image set is thereby provided with time information corresponding to the respective acquisition time; [0008], an object of the invention is to remedy the disadvantages according to the prior art; [0009], the image information through which navigation is undertaken in accordance with the inventive method includes a number of slice image sets, with each slice image set containing multiple slice images respectively acquired in spatially successive slices, with the displayed information also including an indication of the time interval in which the slice images were acquired; a movement in a second direction enables a navigation through the acquisition times within one and the same slice; this enables a fast location of a sought slice image and moreover the detection of a chronological change of the distribution of a contrast agent within the same slice (identical person, portion, modality with different capture times); [0018], each section image B is provided with a slice index regarding its position (i.e. its association with one of the slices S1, S2, S3 in the slice image stack in the z-direction, and a time index corresponding to the respective time interval T1, T2, T3; [0022], a selection of slice images B that have been acquired at various acquisition times T1, T2, T3 can ensue in a similar manner by a movement of the pointer element in the x-direction within one and the same slice S1, S2, or S3; this enables, for example, an observation of the variation of the distribution of a contrast agent within a slice over time; see [0005-0006], slices are tomographic images),
the image capture time of the third tomographic image being shifted from an image capture time of the first tomographic image based on an amount of the image capture time shift corresponding to the displacement amount (Haras Figs. 1-2; [0018], each section image B is ; 
reading out the second tomographic image or the third tomographic image from an image storage device and newly generating display information including a read-out tomographic image (Haras Figs. 1-2; [0018], the aforementioned slice and time indices stored with regard to each of the slice images B enable a fast location of the file corresponding to the sought slice image B as well as a display of the slice image B on the screen 1 in reaction to navigation commands generated with a control device; [0020], a movement of the computer mouse in the first movement direction effects a paging within the displayed slice image set M1, M2, or M3 through the slice images B stored with regard to the corresponding slices S1, S2, S3; [0020], a movement of the computer mouse in the first movement direction effects a paging within the displayed slice image set M1, M2, or M3; [0021], a selection of slice images B with increasing slice index thus can be effected by a movement of the pointer element toward an upper edge of the screen 1 and a selection of slice images B with decreasing slice index can be effected by a movement of the pointer element towards the lower edge of the screen 1; [0022], a selection of slice images B that have been acquired at various acquisition times T1, T2, T3 can ensue in a similar manner by a movement of the pointer element in the x-direction within one and the same slice S1, S2, or S3; [0024], control signals generated with these are transferred to a computer on which are stored the data sets corresponding to the respective slice image sets M1, M2, M3; see [0005-0006], slices are tomographic images);
and wherein when in a tomographic image set identical to the first tomographic image in terms of the target person, the examination portion, and the modality, there is a fourth tomographic image added (Haras Figs. 1-2; see discussion above of [0005-0009] and [0018-0022] with regards to images sets with identical persons, portions, modalities but different capture times; [0022], a selection of slice images B that have been acquired at various acquisition times T1, T2, T3 can ensue in a similar manner by a movement of the pointer element in the x-direction within one and the same slice S1, S2, or S3; as shown, images are grouped with images added between other images; see [0005-0006], slices are tomographic images)
However, Haras fails to expressly disclose wherein there is no medical image except the first tomographic image being displayed on the display when a user gives the image movement instruction and wherein importance information is added to part of tomographic images.  In the same field of endeavor, Erhard teaches:
wherein there is no medical image except the first tomographic image being displayed on the display when a user gives the image movement instruction (Erhard Figs. 1-7; [0058], FIGS. 2-4 show consecutive phases of a possible operation of the system 100, and therefore may reflect what is displayed on a display means of the system 100 during operation; in FIG. 2, a first image 210 of the sequence 200 of medical images is displayed, i.e., a first image 210; the first image 210 is shown as an image on top of a stack of images that forms a representation of a part of the sequence 200; of course, the system 200 may also display the sequence 200 of medical images in any other suitable manner; it may be desirable to show only a single image at a time, i.e., the currently displayed image; this may allow the user to focus on the single image; [0060], FIG. 3 shows a result of the user providing a sequence navigation command)
wherein importance information is added to part of tomographic images (Erhard Figs. 1-7; [0061], the system 100 knows the position of the image of interest 230 within the sequence, since the system knows the location of the region of interest 260; the system 100 may have 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein there is no medical image except the first tomographic image being displayed on the display when a user gives the image movement instruction and wherein importance information is added to part of tomographic images as suggested in Erhard into Haras.  Doing so would be desirable because it is common to display a sequence of medical images from a patient (see Erhard [0002]).  A particular image from the sequence of medical images may comprise a region that is of particular interest to the radiologist or other user (see Erhard [0003]).  It may be desirable to show only a single image at a time, i.e., the currently displayed image.  This may allow the user to focus on the single image (see Erhard [0058]).  Additionally, the system of Erhard may be applied to multi-dimensional image data (see discussion of Haras above) acquired by various acquisition modalities (see Erhard [0043]).
However, Haras in view of Erhard fails to expressly disclose wherein importance information is added to part of tomographic images stored in the image storage device to indicate that the part of the tomographic images are important images, and wherein when in a tomographic image set identical to the first tomographic image in terms of the target person, the examination portion, and the modality, there is a fourth tomographic image added with the importance information between the first tomographic image and the third tomographic image, the fourth tomographic image is read out from the image storage device instead of the 
wherein importance information is added to part of tomographic images stored in the image storage device to indicate that the part of the tomographic images are important images (Yeluri Figs. 1-3; [0023], a significant/key image information, alone and/or in conjunction with reading order information, may be stored in a data table, image file header, data structure; a flag or other data field associated with each image may be included in a header or data table/structure for reading order and/or significance of the image; [0034], data storage 210 can store image data; [0027], new images may be assigned a level of significance equal or similar to a corresponding prior image, for example; images may be compared to reference images using pattern matching or registration techniques, for example, to determine a level of significance for each image; [0045], one or more significant and/or most read images for a user may be selected automatically based on the length of time an image has been viewed by the user; [0038], at step 310, significant/key image(s) are identified; information is stored in image file headers, an image data table, etc; Meta-data or other data associated with the significant or most read images may be modified to designate the images as significant), 
and wherein when in a tomographic image set identical to the first tomographic image in terms of the target person, the examination portion, and the modality, there is a fourth tomographic image added with the importance information between the first tomographic image and the third tomographic image, the fourth tomographic image is read out from the image storage device instead of the determined second tomographic image or third tomographic image (Yeluri Figs. 1-3; [0015], radiological modality; [0017], [0020], [0049] identical target person and examination portion in current and historical series; [0020], in link mode, when a user navigates or "jumps to" a significant or key image in the current exam, an image at the same location in a historical exam is also automatically displayed; [0022], FIG. 1 depicts a series 100 of images including a plurality of significant images 110-112 as well as a plurality of non-significant images  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein importance information is added to part of tomographic images stored in the image storage device to indicate that the part of the tomographic images are important images, and wherein when in a tomographic image set identical to the first tomographic image in terms of the target person, the examination portion, and the modality, there is a fourth tomographic image added with the importance information between the first tomographic image and the third tomographic image, the fourth tomographic image is read out from the image storage device instead of the determined second tomographic image or third tomographic image as suggested in Yeluri into Haras in view of Erhard.  Doing so would be desirable because the system allows a user to jump to significant or key images in the current exam, while an image at the same location in a historical exam is also automatically displayed. This allows the user to compare the changes between exams quickly and efficiently (see Yeluri [0017]).  Additionally, embodiments allow ordering and/or prioritization of images while still allowing easy viewing of images adjacent to key/significant images (see Yeluri [0025]).

Regarding claim 13, claim 13 contains substantially similar limitations to those found in claim 12, the only difference being A storage medium including a control program stored therein to control a device including a processor to execute a case displaying process including displaying case data, the storage medium being a computer-readable non-transitory storage medium, the case displaying process comprising: (Haras Figs. 1-2; abs. a method for navigation through medical image information; [0015], a computer is provided with a computer program (i.e., a computer-readable medium encoded with a data structure) for implementation of the inventive method and with a control device interacting with the computer; claim 6).  Consequently, claim 13 is rejected for the same reasons.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haras in view of Erhard in further view of Yeluri in further view of Dmitrieva et al. (US 20110268336 A1, published 11/03/2011), hereinafter Dmitrieva.

Regarding claim 7, Haras in view of Erhard in further view of Yeluri teaches all the limitations of claim 6, further comprising:
read out, from the image storage device, a plurality of tomographic images from the first and second tomographic image sets that are identical in terms of the target person, the examination portion, and the modality but that are different from each other in terms of the image capture time (Haras Figs. 1-2; [0018], the aforementioned slice and time indices stored with regard to each of the slice images B enable a fast location of the file corresponding to the sought slice image B as well as a display of the slice image B on the screen 1 in reaction to navigation commands generated with a control device; [0020], a movement of the computer mouse in the first movement direction effects a paging within the displayed slice image set M1, M2, or M3 through the slice images B stored with regard to the corresponding slices S1, S2, S3; 
However, Haras in view of Erhard further in view of Yeluri fails to expressly disclose detect a rate of change with time in a lesion region by performing image processing for each of the plurality of tomographic images from the first and second tomographic image set, and make a determination such that if the rate of change with time is greater than a predetermined threshold value, determine a tomographic image including the lesion region as an important image.  In the same field of endeavor, Dmitrieva teaches
detect a rate of change with time in a lesion region by performing image processing for each of the plurality of tomographic images from the first and second tomographic image set, and make a determination such that if the rate of change with time is greater than a predetermined threshold value, determine a tomographic image including the lesion region as an important image (Dmitrieva Figs. 1-6; [0050], in act 158, the process may use an image processing routine to analyze/compare the current image information and the previous image information that was acquired previously (e.g., last month, last year, etc.); [0051], when a patient has a successive thyroid monitoring examination in which current image information is acquired, the image information acquired in one or more previous examinations, may then be retrieved or downloaded from the memory 104 or storage 122, and analyzed; [0052], x, y, and/or z coordinates of certain locations (e.g., corresponding with, for example, lesions, nodules, nodes, etc.) of image information corresponding with the previous examination, may be compared with corresponding information of image information associated with the current examination; [0054], if the process determines as a result of the comparison that the coordinates do not match, the process may highlight the corresponding image using a red border to visually inform a user, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated detect a rate of change with time in a lesion region by performing image processing for each of the plurality of tomographic images from the first and second tomographic image set, and make a determination such that if the rate of change with time is greater than a predetermined threshold value, determine a tomographic image including the lesion region as an important image as suggested in Dmitrieva into Haras in view of Erhard in further view of Yeluri.  Doing so would be desirable because to properly analyze the reports, radiologists must spend valuable time looking for corresponding sagittal and axial (or transverse) measurements of a nodule and are often unable to determine the location of a lesion when annotations and/or measurements are missing and/or incorrect (see Dmitrieva [0005]). Accordingly, there is a need for a system and/or a method for monitoring lesions (which may include, for example, nodules or other abnormalities) that can overcome the disadvantages of prior art systems (see Dmitrieva [0007]).  Additionally the system provides a visual reference to a user for easy recognition of nodules which have grown. Accordingly, this may allow a radiologist to conveniently analyze a particular nodule using a visual aid (see Dmitrieva [0095]).  

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 6-9, 12, and 13.  
The correction to the title has been approved, and the objection to the title is withdrawn.
The corrections to claims 1, 6, 12, and 13 have been approved, and the previous objections to claims 1, 6, 12, and 13 are withdrawn.
The corrections to claims 1 and 6-9 have been approved, and the interpretations to claims 1 and 6-9 under 35 U.S.C. 112(f) are withdrawn.
The corrections to claims 1, 6, 8, and 9 have been approved, and the previous rejections to claims 1, 6, 8, and 9 under 35 U.S.C. 112(b) are withdrawn.
The correction to claim 13 has been approved, and the rejection to claim 13 under 35 U.S.C. 101 are withdrawn.
Regarding independent claim 1, the Applicant alleges that Araoka in view of Dmitrieva in further view of O'Dell as described in the previous Office action, does not explicitly teach wherein there is no medical image except the first tomographic image being displayed on the display when a user gives the image movement instruction, as has been amended to the claim.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103(a) as unpatentable over Haras in view of Erhard in further view of Dmitrieva in further view of O'Dell.
Similar arguments have been presented for claims 6, 12, and 13 and thus, Applicant’s arguments are not persuasive for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN T REPSHER III/Primary Examiner, Art Unit 2143